--------------------------------------------------------------------------------

Exhibit 10.1

 

Non-Employee Director

Compensation Policy

 

Adopted effective as of October 1, 2015

Amended as of June 10, 2016

 

The Board of Directors (the “Board”) of Servotronics, Inc. (the “Company”)
adopted a Non-Employee Director Compensation Policy (the “Policy”), effective as
of October 1, 2015 to compensate non-employee directors of the Company for their
time, commitment and contributions to the Board. The Board has amended and
restated the Policy, effective as of June 10, 2016 (the “Effective Date”).

 

The compensation described in this Policy shall be paid automatically and
without further action of the Board, to each member of the Board who is not an
employee of the Company or any parent or subsidiary of the Company (each, a
“Non-Employee Director”) who may be eligible to receive such compensation,
unless such Non-Employee Director declines the receipt of such compensation by
written notice to the Company. This Policy shall remain in effect until it is
revised or rescinded by further action of the Board.

 

The terms and conditions of this Policy shall supersede any prior compensation
arrangements between the Company and its Non-Employee Directors.

 

CASH COMPENSATION

 

Payment Amount

 

Non-Employee Directors shall be eligible to receive an annual cash retainer of
$50,000 for service on the Board. For purposes of this Policy, “annual” means
from Annual Shareholders’ Meeting to Annual Shareholders’ Meeting each year. In
addition, (i) a Non-Employee Director serving as Chairperson of the Audit
Committee shall be eligible to receive an additional annual retainer of $10,000
paid in cash, for such service and (ii) a Non-Employee Director serving as
Chairperson of the Independent Directors Committee shall be eligible to receive
an additional annual retainer of $10,000, paid in cash, for such service.

 

No Separate Meeting Fees

 

No separate meeting fees shall be paid for Board or committee meetings or for
actions taken by unanimous written consent in lieu of a meeting in accordance
with the Company’s Bylaws.

 



 

 

 

Payment Schedule

 

The annual retainers for service on the Board and as chairperson of a committee
of the Board as set forth above shall be paid by the Company in arrears in
twelve equal monthly installments, the first installment being paid on the date
of the one month anniversary of the Annual Shareholders’ Meeting and the
remaining installments being paid on each successive one month anniversary date
(each such payment date, a “Monthly Payment Date”); provided, however, that if
the

Company’s Annual Shareholders’ Meeting for the following year occurs prior to
the end of the one year period, the final Monthly Payment Date shall be paid on
the day of such Annual Shareholders’ Meeting. If any Non-Employee Director holds
office as a director of the Board or chairperson of a Board committee for less
than a full monthly period, such Non-Employee Director shall only be entitled to
a pro-rated amount of their applicable annual retainer as measured from the most
recent Monthly Payment Date through the date on which the Non-Employee Director
shall have ceased to serve on the Board and/or as chairperson of a Board
Committee, as the case may be.

 

New Directors

 

In the event a new Non-Employee Director is elected or appointed to the Board,
such Non-Employee Director shall be eligible to receive as compensation for
service as a member of the Board or as Chairperson a Board committee, a
pro-rated amount of their applicable annual retainer as measured from the date
of appointment or election through the next scheduled Monthly Payment Date and
thereafter shall be paid in conformity with the other Non-Employee Directors.

 

TRAVEL EXPENSE REIMBURSEMENT

 

Each of the Non-Employee Directors shall be entitled to receive reimbursement
for reasonable travel expenses which they properly incur in connection with
their functions and duties as a director.

 

Reimbursement for travel expenses incurred is also initiated by the Director, by
submitting a Director Expense Reimbursement Form and accompanying receipts to
the Finance Department. The reimbursement will be processed within one week of
receipt by the Finance Department.

 

 